BETTS, District Judge.
This schooner, with a fishing seine and property on board of her, was captured, as prize, by the United States steamer New London, in Mississippi sound, on the 11th of December, 1861, fifty :or sixty miles below New Orleans. The vessel was appraised by a naval board of survey, and appropriated to the use of the United States, on that valuation, by the United States flag officer in command in that vicinity, as necessary to the public service; and the property seized was transmitted by the seizing officer to this port, in the United States steamer Massachusetts, to be proceeded against within this jurisdiction. The documentary title to the schooner shows that she was transferred from her American ownership, and enrolled and licensed to citizens of the Confederate States," in the port of New Orleans, in April, 1861. She came out of New Orleans having on board a pass from the Confederate government, a rebel flag, and an old flag of the United States, which had been used on board of her before the Rebellion. She left New Orleans the 2d of December, 1861. The vessel and the articles on board were the property of residents of New Orleans. All the crew on the schooner had known, for four or five months, .that New Orleans was blockaded, and that the United States vessels were lying before the place to maintain the blockade. The schooner was to return to New Orleans with the fish taken, for a market The vessel and her equipments being indisputably enemy property, having also evaded the blockade of New Orleans, and being engaged in procuring supplies for an enemy port,' to be conveyed thence for the use of public enemies, the vessel and all the property seized on board are subject to forfeiture for those causes. Judgment entered accordingly. .